Citation Nr: 1029693	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  08-00 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk







INTRODUCTION

The Veteran served on active duty from February 1942 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of a Department of Veteran 
Affairs (VA) Montgomery, Alabama, Regional Office (RO) that 
continued a noncompensable rating for bilateral hearing loss.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes 
conducting a thorough and comprehensive medical examination, 
especially where the available evidence is too old for an 
adequate assessment of the Veteran's current condition.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).

The Veteran has alleged, through the submission of a July 2010 
brief from his representative, that his bilateral hearing loss 
has worsened since his last VA examination in March 2007.  The 
VA's General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the 
Veteran claims that a disability is worse than when originally 
rated, and the available evidence is too old to adequately 
evaluate the current state of the condition, VA must provide a 
new examination). Thus, the Board is of the opinion that the 
Veteran should be afforded an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements with the 
appropriate VA medical facility for the Veteran to be 
afforded an audiology examination to determine the 
severity of his service-connected bilateral hearing 
loss.  The evaluation should be in accordance with the 
criteria delineated in 38 C.F.R. § 4.85 and should 
include testing of pure tone criteria at 1,000, 2,000, 
3,000, and 4,000 Hertz and speech recognition scores 
using the Maryland CNC Test.  All findings should be 
recorded in detail.  The Veteran's claims folder must 
be provided to the examiner for review prior to the 
examination.

2.  The RO/AMC will then review the Veteran's claims 
file and ensure that the foregoing development actions 
have been conducted and completed in full, and that no 
other notification or development action, in addition 
to those directed above, is required.  If further 
action is required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's 
claim.  If the benefit sought on appeal remains 
denied, the Veteran and his representative should be 
provided with a Supplemental Statement of the Case.  
An appropriate period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



